The petition by the state of Connecticut for certification for appeal from the Appellate Court, 44 Conn. App. 731 (AC 14450), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the requirement of the unavailability of the declarant was not met with respect to witness Stephen Staffy’s statement?
“2. With respect to the statement of witness Gary Meier: (a) did the Appellate Court properly conclude that the defendant’s claim was of constitutional magnitude under State v. Golding, 213 Conn. 233, 567 A.2d 823 (1989), and (b) if the answer to (a) is yes, did the Appellate Court properly conclude that the trial court’s instructions regarding adoptive admissions by a defendant were improper?”